Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 1 of 15 PageID 306




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 DONOVAN DAVIS, JR.,

        Plaintiff,

 v.                                                             Case No: 8:19-cv-2235-T-36TGW

 ROY DOTSON, JR., KARA WICK, and
 ANDREW BAZEMORE,

       Defendants.
 ___________________________________/

                                             ORDER

        This matter comes before the Court upon Defendant Kara Wick’s Motion to Dismiss

 Complaint (Doc. 11), Defendants Roy Dotson, Jr. and Andrew Bazemore’s Motion to Dismiss

 Complaint (Doc. 17), Plaintiff’s responses thereto (Docs. 16, 28), Plaintiff’s Motion for Leave to

 Amend the Complaint (Doc. 26), Defendants’ response in opposition (Doc. 32), Plaintiff’s

 Objections to the Magistrate’s Order (Doc. 34), and Defendants’ response in opposition (Doc. 37).

 The Court, having considered the motions and being fully advised in the premises will grant

 Defendants’ Motions to Dismiss, deny Plaintiff’s Motion for Leave to Amend, and overrule

 Plaintiff’s objection to the Magistrate Judge’s Order.

 I.     BACKGROUND1

        Plaintiff Donovan Davis, Jr. (“Plaintiff” or “Davis”) filed a Verified Complaint

 (“Complaint”) against Defendants Roy Dotson, Jr. (“Dotson”), Kara Wick (“Wick”), and Andrew

 Bazemore (“Bazemore”). Doc. 1. Dotson and Bazemore are officers of the United States Secret


 1
  The following statement of facts is derived from the Verified Complaint (Doc. 1), the allegations
 of which the Court must accept as true in ruling on the instant motion. See Linder v. Portocarrero,
 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness
 Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 2 of 15 PageID 307




 Service and Wick is an Assistant United States Attorney. Id. ¶¶ 5–7. Davis filed this action against

 them in their individual capacities for erasing electronically-stored data contained on a computer

 hard drive that had been confiscated by Secret Service Agents pursuant to a grand jury subpoena.

 Id. ¶¶ 8, 36–38. Davis alleges that Dotson destroyed the data, despite knowing that it belonged to

 Davis, to obstruct justice because Dotson believed the information on the hard drive could prove

 that Dotson and others deceived a federal district court. Id. ¶¶ 34–36. Davis also alleges that Wick

 authorized the destruction of the electronic property unrelated to Davis’ crime. Id. ¶¶ 36–37.

        Davis alleges that Dotson deprived Davis of his property without due process and seeks

 damages for his injuries. Id. ¶¶ 45–55. Davis claims he is entitled to compensation of more than

 $100,000 from Dotson. Id. ¶¶ 57–60. Davis alleges three claims against Dotson, including a

 violation of Davis’ rights to due process, a claim for compensation, and a claim alleging that

 Dotson violated his oath to uphold the United States Constitution by allowing Davis’ property to

 be damaged while in his care. Id. ¶¶ 45–66.

        Likewise, Davis alleges that Wick violated Davis’ due process rights by approving the

 destruction of his property, raises a claim for compensation in an amount exceeding $100,000, and

 claims that Wick violated her constitutional duty of care assumed when she took an oath to uphold

 the Constitution. Id. ¶¶ 67–86.

        With respect to Bazemore, Davis alleges that he was responsible for the hard drive with

 dominion and control over it. Id. ¶¶ 88–89. Davis also alleges that Bazemore erased the hard

 drive’s electronically-stored data without notice to Davis and despite knowing that it contained

 personal property that was not subject to any forfeiture order. Id. ¶¶ 90–91. Accordingly, based

 on these allegations, Davis also alleges claims that Bazemore violated Davis’ due process rights,




                                                  2
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 3 of 15 PageID 308




 that he is entitled to compensation in excess of $100,000, and that Bazemore violated his

 constitutional duty of care. Id. ¶¶ 88–104.

        Wick filed a Motion to Dismiss arguing that Plaintiff fails to state a claim against her in

 her individual capacity because such claims are not authorized by Bivens v. Six Unknown Narcotic

 Agents, 403 U.S. 388 (1971). Doc. 11 at 5–10. Alternatively, Wick argues that she is entitled to

 qualified immunity on Plaintiff’s claims. Id. at 11–15. Defendants Davis and Bazemore likewise

 filed a Motion to Dismiss presenting the same arguments. Doc. 17.

        Plaintiff opposes Defendants’ motions. Docs. 16, 28. Plaintiff argues in response to

 Wick’s Motion to Dismiss that he has an implied cause of action under the United States

 Constitution and the Bivens doctrine should be expanded to include his claims.            Doc. 16.

 Additionally, Plaintiff argues that Wick is not entitled to immunity. Id. Likewise, Plaintiff argues

 in response to Davis and Bazemore’s Motion to Dismiss that his claims are covered by Bivens or,

 alternatively, that Bivens should be expanded to provide a remedy for his claims. Doc. 28. Plaintiff

 also argues that Davis and Bazemore are not entitled to qualified immunity. Id.

        After the Motions to Dismiss were filed, Plaintiff filed a Motion for Leave to Amend the

 Complaint, together with the proposed amended complaint. Doc. 26. The proposed amended

 complaint does not address the concerns raised by Defendants in their Motions to Dismiss, but

 instead adds additional claims. Doc. 26-1. Defendants oppose Plaintiff’s Motion for Leave to

 Amend, arguing that amendment would be futile. Doc. 32.

        Further, Plaintiff filed a motion seeking to disqualify Defendants’ counsel, arguing that a

 statement contained in a Motion to Dismiss suggests counsel is a fact witness.            Doc. 24.

 Defendants respond that the statement was mere inference based on the allegations of the

 Complaint and Plaintiff fails to meet his burden of showing counsel should be disqualified. Doc.



                                                  3
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 4 of 15 PageID 309




 27. Plaintiff’s Motion to Disqualify was referred to the Magistrate Judge, who entered a paperless

 Order denying Plaintiff’s motion for the reasons contained in Defendants’ response. Doc. 29.

 Plaintiff objects to this order. Doc. 34. Plaintiff contends that the Magistrate Judge was not

 authorized to rule on the motion because Plaintiff did not consent to jurisdiction by the Magistrate

 Judge. Id. at 2. Plaintiff further argues that Defendants’ counsel and counsel’s office—the United

 States Attorney’s Office for the Middle District of Florida—must be disqualified because

 Plaintiff’s ex-wife worked for that office. Id. at 4. This conflict of interest resulted in the United

 States Attorney’s Office recusing itself in a different proceeding. Id. Plaintiff also provides

 various allegations against Defendants’ counsel and the United States Attorney’s Office as to why

 they should not be permitted to act as counsel in this case. Id. at 6–13.

 II.    LEGAL STANDARD

        A.      Objection to Magistrate Judge’s Order

        Plaintiff’s Motion to Disqualify is a pre-trial motion that falls within the United States

 Magistrate Judge’s jurisdiction under 28 United States Code Section 636(b) and Local Rule

 6.01(c)(18). Motions to disqualify counsel are non-dispositive matters which may be referred to

 a magistrate judge and reviewed by the district court under the “clearly erroneous standard.”2 See

 Fed. R. Civ. P. 72(a); United States v. Fla. Cities Water Co., 93-281-CIV-FTM-21, 1995 WL

 340980, at *1 (M.D. Fla. Apr. 26, 1995); see also Voter Verified, Inc. v. Premier Election Sols.,

 Inc., 6:09-cv-1968-Orl-19KRS, 2010 WL 2243708, at *2 (M.D. Fla. June 4, 2010). Thus, the

 Court will reverse the ruling of the Magistrate Judge only if it is “clearly erroneous” or “contrary

 to law.” 28 U.S.C. § 636(b)(1)(A).




 2
  Plaintiff’s Motion to Disqualify was referred to the Magistrate Judge on January 13, 2020. See
 Doc. 24.
                                                   4
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 5 of 15 PageID 310




         B.      Motion to Dismiss

         To survive a motion to dismiss, a pleading must include a “short and plain statement

 showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)

 (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic recitations of the elements of

 a cause of action are not sufficient. Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007)). Mere naked assertions, too, are insufficient. Id. A complaint must contain sufficient

 factual matter, which, if accepted as true, would “state a claim to relief that is plausible on its face.”

 Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. (citation omitted). The court, however, is not bound to accept as

 true a legal conclusion stated as a “factual allegation” in the complaint. Id. Therefore, “only a

 complaint that states a plausible claim for relief survives a motion to dismiss.” Id. (citation

 omitted).

         In reviewing a pro se complaint, the Court holds the pleading to a less stringent standard

 and construes the complaint more liberally. Tannenbaum v. United States, 148 F.3d 1262, 1263

 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard than pleadings drafted by

 attorneys and will, therefore, be liberally construed.”). Although courts afford liberal construction

 of pro se litigants’ pleadings, litigants appearing pro se must adhere to the procedural requirements

 of the Federal Rules of Civil Procedure as well as the Local Rules for the Middle District of

 Florida. McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that

 procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by those

 who proceed without counsel.”); Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (“And

 although we are to give liberal construction to the pleadings of pro se litigants, we nevertheless



                                                     5
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 6 of 15 PageID 311




 have required them to conform to procedural rules.”) (Citation and internal quotation marks

 omitted).

 III.    DISCUSSION

         A.     Objections to the Magistrate’s Order

         Plaintiff seeks review of the Magistrate Judge’s paperless Order denying Plaintiff’s Motion

 for Show Cause Order on Whether to Disqualify Defendants’ Attorney Lacy Harwell. Docs. 29,

 34. In the Motion to Disqualify, Plaintiff contends that Harwell is a material witness who may not

 represent Defendants. Doc. 24. Plaintiff bases this contention on a statement in the Motion to

 Dismiss that the hard drive “contained commingled information,” which Plaintiff contends

 Harwell could know only by investigating evidence and becoming a witness to these proceedings.

 Id. at 2.

         Defendants respond that this is nonsense. Doc. 27 at 4. Defendants argue that counsel’s

 statement on which Plaintiff bases his claim is a reasonable interpretation of the Complaint and

 that even if Defendants’ counsel was a witness, Plaintiff failed to establish that counsel is a

 necessary fact witness on any subject. Id. Magistrate Judge Wilson entered a paperless order

 denying Plaintiff’s Motion to Disqualify for reasons stated in Defendants’ response. Doc. 29.

         “The party moving to disqualify counsel bears the burden of proving the grounds for

 disqualification.” Armor Screen Corp. v. Storm Catcher, Inc., 709 F. Supp. 2d 1309, 1310 (S.D.

 Fla. 2010) (citing In re BellSouth Corp., 334 F.3d 941, 961 (11th Cir. 2003)). Disqualification of

 counsel is a drastic remedy that is applied sparingly. Id. (citing Norton v. Tallahassee Mem’l

 Hosp., 689 F.2d 938, 941 n.4 (11th Cir. 1982)). “Because a party is presumptively entitled to the

 counsel of his choice, that right may be overridden only if compelling reasons exist.” In re

 Bellsouth Corp., 334 F.3d 941, 961 (11th Cir. 2003) (internal quotation marks omitted).



                                                  6
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 7 of 15 PageID 312




           The Magistrate Judge’s decision that Plaintiff failed to meet the burden for the drastic

 remedy of disqualifying Defendants’ counsel is not clearly erroneous or contrary to the law.

 Plaintiff did not identify any compelling reasons for disqualifying Defendants’ counsel. The

 statement contained in the Motion to Dismiss is a fair interpretation of the allegations of the

 Complaint and does not indicate that Harwell is a material witness. Doc. 1 ¶ 13 (“The electronic

 information belonging to Donovan included, but was not limited to, . . . intellectual property

 unrelated to the grand jury investigation that precipitated the transfer of the hard drive.”) (emphasis

 added).

           Likewise, Plaintiff has not established that any conflict prevents Harwell from acting as

 counsel in this case. Plaintiff asserts no more than conjecture regarding the United States

 Attorney’s Office and its purported misconduct. Additionally, Harwell has had no role in any

 other proceeding involving Plaintiff and does not work in the same office as Plaintiff’s ex-wife.

 Doc. 37 at 5. Accordingly, Plaintiff’s objection to the Magistrate Judge’s Order is overruled. The

 Order of the Magistrate Judge is affirmed.

           B.     Motion to Dismiss

           Defendants move to dismiss Plaintiff’s Complaint for failure to state a claim. Docs. 11,

 17. The United States Supreme Court held in Bivens v. Six Unknown Named Agents of Federal

 Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971), “that injured plaintiffs

 can bring an action for damages against federal officers for violations of their constitutional

 rights.” Johnson v. Burden, 781 F. App’x 833, 836 (11th Cir. 2019) (citing Behrens v. Regier, 422

 F.3d 1255, 1263 n.15 (11th Cir. 2005)); see also Dorman v. Simpson, 893 F. Supp. 1073, 1078

 (N.D. Ga. 1995) (“In Bivens, the Supreme Court created a cause of action for money damages

 against federal employees in their individual capacities for constitutional violations.”) (citing



                                                   7
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 8 of 15 PageID 313




 Bivens, 403 U.S. 388)). The Eleventh Circuit also clarified, however, “that the expansion of Bivens

 beyond the three specific contexts [the Supreme Court] has recognized is disfavored.” Johnson,

 781 F. App’x at 836 (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)). Those contexts

 include a case under the Fourth Amendment to the United States Constitution based on a search

 and seizure, a case under the Fifth Amendment to the United States Constitution based on gender

 discrimination, and a case under the Eighth Amendment to the United States Constitution for cruel

 and unusual punishment. Id.

        The Eleventh Circuit explained that the application is so limited because “[w]hen a party

 seeks to assert an implied cause of action under the Constitution . . . it is usually Congress who

 should decide whether to provide for damages as a remedy, not the courts.” Id. (citing Abbasi,

 137 S. Ct. at 1857). Likewise, the Supreme Court recently advised that it is “reluctant to create

 new causes of action” in “constitutional cases,” because “Congress is best positioned to evaluate

 ‘whether, and the extent to which, monetary and other liabilities should be imposed upon

 individual officers and employees of the Federal Government’ based on constitutional torts.”

 Hernandez v. Mesa, 140 S. Ct. 735, 742 (2020) (quoting Abbasi, 137 S. Ct. at 1857). The Supreme

 Court recognized that it has “consistently rebuffed requests to add to the claims allowed under

 Bivens.” Id.

        To determine whether a claim falls under a context other than that of Bivens and its

 progeny, the Court looks to whether the “case differs in a meaningful way from previous Bivens

 cases decided by the Supreme Court . . . .” Culver v. Fed. Bureau of Prisons, No. 5:18cv160-

 TKW-HTC, 2019 WL 5298551, at *2 (N.D. Fla. Sept. 24, 2019). A case may differ in a

 meaningful way due to:

        the rank of the officers involved; the constitutional right at issue; the generality or
        specificity of the official action; the extent of judicial guidance as to how an officer

                                                   8
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 9 of 15 PageID 314




        should respond to the problem or emergency to be confronted; the statutory or other
        legal mandate under which the officer was operating; the risk of disruptive intrusion
        by the Judiciary into the functioning of other branches; or the presence of potential
        special factors that previous Bivens cases did not consider.

 Id. (quoting Abbasi, 137 S. Ct. at 1860).

        “Bivens concerned an allegedly unconstitutional arrest and search carried out in New York

 City[.]” Hernandez, 140 S. Ct. at 744. Davis, one of the successor cases, “concerned alleged sex

 discrimination on Capitol Hill . . . .” Id. The third case, Carlson v. Green, 446 U.S. 14 (1980),

 alleged that federal prison officials violated the Eighth Amendment by failing to provide adequate

 medical treatment for the prisoner’s asthma. Abbasi, 137 S. Ct. at 1855. “These three cases—

 Bivens, Davis, and Carlson—represent the only instances in which the Court has approved of an

 implied damages remedy under the Constitution itself. Id.

        Here, Plaintiff’s due process, compensation, and constitutional duty of care claims are not

 among those recognized in Bivens and its progeny. None of those cases claimed damages from

 alleged constitutional violations resulting in property damage. Indeed, Plaintiff has not identified

 any law that imposes a constitutional duty of care on federal officers with respect to personal

 property. “Only in certain limited circumstances does the Constitution impose affirmative duties

 of care on the state.” K.W. v. Lee Cty. Sch. Bd., 67 F. Supp 3d 1330, 1336 (M.D. Fla. 2014) (citing

 Doe v. Braddy, 673 F.3d 1313, 1318 (11th Cir. 2012)). Instead, cases finding a constitutional duty

 of care include duties with respect to people, not property. Id. (“As originally defined by the

 Supreme Court, [the circumstances imposing affirmative duties of care on the state] exist where

 (1) the state takes a person into custody, confining him against his will, and (2) when the state

 creates the danger or renders a person more vulnerable to an existing danger.”).

        Because Plaintiff’s claims are not among those previously recognized, the Court looks to

 whether the context of the claims differs in a meaningful way. Here, Plaintiff’s claims are

                                                  9
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 10 of 15 PageID 315




 essentially regarding loss of or damage to personal property. This type of claim is meaningfully

 different from prior Bivens cases, none of which involved this type of injury. Ochoa v. Bratton,

 No. 16-cv-2852 (JGK), 2017 WL 5900552, at *6 (S.D.N.Y. Nov. 28, 2017) (finding that the

 plaintiff’s claim under the Due Process Clause of the Fifth Amendment arising from the

 defendants’ failure to return property seized in conjunction with an arrest arose in a context

 different from those recognized by the Supreme Court in Bivens and its progeny).

         To determine whether to expand Bivens to a new context, the Court looks to whether there

 are special factors that counsel hesitation about granting an extension of Bivens. Hernandez, 140

 S. Ct. at 743. In other words, the Court examines whether reason exists “to pause before applying

 Bivens in a new context or to a new class of defendants,” in which case the Court denies an

 extension. Id. In determining whether such factors or reasons exist, the central considerations are

 the principles of separation of powers, including “the risk of interfering with the authority of other

 branches,” “whether ‘there are sound reasons to think Congress might doubt the efficacy or

 necessity of a damages remedy,’ . . . and ‘whether the Judiciary is well suited, absent congressional

 action or instruction, to consider the costs and benefits of allowing a damages action to proceed,’

 . . . .” Id. (quoting Abassi, 137 S. Ct. at 1857-58). Also, the Court should consider whether the

 plaintiff has other forms of relief. Id. at 744.

         Here, Defendants point out that other, congressionally-created remedies exist for Plaintiff’s

 claims, which weighs against extending Bivens to this new context. For example, the Court of

 Federal Claims has jurisdiction for claims for money damages against the United States arising

 under the federal constitution. 28 U.S.C. § 1491(a)(1). Additionally, under 31 U.S.C. § 3724(a),

 “[t]he Attorney General may settle, for not more than $50,000 in any one case, a claim for . . .

 damage to, or loss of, privately owned property, caused by an investigative or law enforcement



                                                    10
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 11 of 15 PageID 316




 officer . . . acting within the scope of employment . . . .” This suggests that expanding the remedy

 provided by Bivens to Plaintiffs’ claims is inappropriate.

         Another court has denied a Bivens claim similar to the one at hand, recognizing that

 alternative remedies counselled against extending Bivens. See Bonneau v. Maxwell, No. 3:12-CV-

 130-PA, 2012 WL 3644140 (D. Or. Aug. 23, 2012). There, federal officers seized the plaintiff’s

 computers while executing a search warrant and when the property was recovered, the hard drives

 had been wiped of any data. Id. at *1. The plaintiff filed a Bivens action seeking nearly $1.7

 million in compensatory damages and over $5 million in punitive damages. Id. The United States

 District Court for the District of Oregon dismissed the case for failure to state a claim. Id. at *3

 (granting the defendants’ motion to dismiss and dismissing the action with prejudice). The court

 recognized that the plaintiff had alternative remedies available to him through the Federal Tort

 Claims Act if the defendants’ actions were negligent, or pursuant to 31 U.S.C. § 3724(a) if the

 actions were intentional. Id.; see also Ochoa, 2017 WL 5900552, at *6 (dismissing Bivens claim

 for failure to return property seized during an arrest because an alternate remedial structure

 protected the plaintiff’s property interest).

         Based on the above, the Court declines to extend Bivens to this new context. Therefore,

 Plaintiff cannot state a claim against Defendants for the loss of information on his hard drive.

 Accordingly, Plaintiff’s Complaint will be dismissed.3




 3
  Because the issue of whether Plaintiff stated a claim is dispositive, the Court need not address
 Defendants’ arguments that they are entitled to qualified immunity, except to say that the Court
 agrees with Defendants’ arguments. Doc. 11 at 13-15; Doc. 17 at 11-14.
                                                 11
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 12 of 15 PageID 317




        C.      Amendment

                1.      Plaintiff’s Motion for Leave to Amend

        Plaintiff requests leave to amend his complaint to add claims that he discovered after this

 case commenced. Doc. 26. The proposed amended complaint contains the same allegations

 against Defendants and the same claims. Doc. 26-1 ¶¶ 1–104. Additionally, the proposed amended

 complaint adds claims against Wick alleging that she destroyed Plaintiff’s laptop computer and its

 electronically-stored information, as well as claims that she violated the Fourth Amendment by

 searching the laptop’s electronically-stored information and violated Plaintiff’s procedural due

 process rights by destroying the laptop and its electronically-stored information without notice or

 an opportunity to be heard. Id. ¶¶ 105–141, 174–184. More specifically, Plaintiff alleges that his

 laptop was searched and seized without a warrant and that when Wick learned through the illegal

 search that the information on the laptop inculpated her colleague in deception to the Court, she

 authorized destruction of the computer. Id. ¶¶ 110, 117–23. Plaintiff states the same allegations

 against Dotson regarding the destruction of the laptop and its electronically-stored information,

 and the illegality of the search under the Fourth Amendment and violation of his due process rights.

 Id. ¶¶ 142–173. Plaintiff seeks just compensation against Wick and Dotson for destruction of the

 laptop and its electronically-stored information, as well as for Wick’s and Dotson’s violations of

 their duty of care. Id. ¶¶ 185–213.

        Plaintiff’s proposed new claims also cannot succeed. These claims are against Defendants

 in their individual capacities and do not fall under those claims permitted by Bivens and its progeny

 to be brought against federal employees in their individual capacities. Although Plaintiff’s

 proposed amended complaint includes claims under the Fourth Amendment—which was at issue

 in Bivens—the context of a search of a laptop is different. Simmons v. Maiorana, No. 3:16-cv-



                                                  12
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 13 of 15 PageID 318




 1083, 2019 WL 4410280, at *13 (M.D. Penn. Aug. 23, 2019) (dismissing the plaintiff’s Bivens

 claim that alleged seizure of money from a bank account without a warrant because it was a

 different context than that of Bivens, which involved “a warrantless arrest and warrantless search

 of a residence.”). Likewise, although Plaintiff claims a violation of his procedural due process

 rights, Bivens and its progeny did not involve such a claim, meaning Plaintiff’s due process claims

 arise under a new context.        Cf. Flemings v. U.S. Sec. Assocs. Inc., No. 18-24861-CIV-

 SCOLA/MCALILEY, 2020 WL 981183, at *3 (S.D. Fla. Jan. 31, 2020) (dismissing a Bivens claim

 alleging improper process because it arose in a new context). Because, as previously discussed,

 alternate remedies are available to Plaintiff, the Court will not extend Bivens to these new contexts.

 Accordingly, the Court will deny Plaintiff’s Motion for Leave to Amend the Complaint. Doc. 26.

                2.      Futility

        “Ordinarily, ‘[i]f the underlying facts or circumstances relied upon by a plaintiff may be a

 proper subject of relief,’ Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L. Ed. 2d 222

 (1962)), leave to amend ‘should be freely given,’ Fed. R. Civ. P. 15(a).” Hall v. United Ins. Co.

 of Am., 367 F.3d 1255, 1262 (11th Cir. 2004). Indeed, “[a] party who requests leave to amend

 must ordinarily be given at least one opportunity to do so before the complaint is dismissed” unless

 “amendment would be futile.” Bravo v. Loor-Tuarez, 644 F. App’x 994, 995 (11th Cir. 2016)

 (citing Coresso v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005)). A proposed amendment

 is futile where “the amended complaint would not survive a motion to dismiss.” Christmas v.

 Walsh, 416 F. App’x 841, 844 (11th Cir. 2011) (citing Coventry First, LLC v. McCarty, 605 F.3d

 865, 869 (11th Cir. 2010)). If a proposed amended complaint fails to state a claim, a district court

 does not abuse its discretion by denying leave to amend. Id. at 845 (affirming dismissal of a




                                                  13
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 14 of 15 PageID 319




 complaint and denial of leave to file an amended complaint where the proposed first amended

 complaint failed to state a claim on which relief could be granted).

         Here, Plaintiff’s Complaint fails to state a claim against the individual Defendants because

 he cannot state a Bivens claim against Defendants based on the facts alleged. Plaintiff submitted

 a proposed amended complaint that could not withstand a motion to dismiss. Indeed, the proposed

 amended complaint was submitted after Defendants filed motions to dismiss identifying the

 deficiencies of Plaintiffs’ claims, but Plaintiff made no attempt to cure these deficiencies. Based

 on these facts and the proposed amended pleading, it is apparent that granting leave to file an

 amended complaint would be futile. Therefore, the Court will dismiss Plaintiff’s Complaint with

 prejudice. Accordingly, it is

         ORDERED:

         1.     Defendant Kara Wick’s Motion to Dismiss Complaint (Doc. 11) is GRANTED.

         2.     Defendants Roy Dotson, Jr. and Andrew Bazemore’s Motion to Dismiss Complaint

 (Doc. 17) is GRANTED.

         3.     Plaintiff’s Motion for Leave to Amend the Complaint (Doc. 26) is DENIED.

         4.     Plaintiff’s Objection to the Magistrate’s Order (Doc. 34) is OVERRULED. The

 Magistrate Judge’s Order denying Plaintiff’s Motion for Show Cause Order on Whether to

 Disqualify Defendants’ Attorney Lacy Harwell (Doc. 29) is AFFIRMED.

         5.     This case is DISMISSED with prejudice.

         6.     The Clerk is directed to terminate all pending motions and deadlines and CLOSE

 this case.




                                                 14
Case 8:19-cv-02235-CEH-TGW Document 48 Filed 07/20/20 Page 15 of 15 PageID 320




        DONE AND ORDERED in Tampa, Florida on July 20, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                               15
